253 F.2d 484
Judith Marie HENVEY, an infant over the age of fourteen years, by Edith Marie Ashbee Henvey, her Guardian ad Litem, and Edith Marie Ashbee Henvey and John Henvey, individually, Plaintiffs-Appellants,v.Barbara Dean BRISCOE and Wilbur Dean Briscoe, Defendants-Appellees.
No. 193.
Docket 24863.
United States Court of Appeals Second Circuit.
Decided March 5, 1958.

Edward B. Willing, Mount Vernon, N. Y. (William E. Zarnfaller, Mount Vernon, N. Y., on the brief), for plaintiffs-appellants.
James S. Hayden, New York City (Bivin & Welch, New York City, on the brief), for defendants-appellees.
Before LUMBARD, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
This appeal from an order of the District Court for the Southern District of New York, Lawrence E. Walsh, Judge, denying plaintiff's motion to transfer the action pursuant to 28 U.S.C.A. § 1404 (a), was dismissed in open court because such order is interlocutory and not appealable. The dismissal is without prejudice to any other proceedings which the plaintiffs may wish to bring with respect to the question. See Ford Motor Co. v. Ryan, 2 Cir., 1950, 182 F.2d 329; Magnetic Engineering & Mfg. Co. v. Dings Mfg. Co., 2 Cir., 1950, 178 F.2d 866, 868-869.